NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 30 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OFELIA ROSAS-HERNANDEZ, AKA                     No.    16-73111
Maritza Lopez Rodriguez, AKA Maritza
Pacheco, AKA Maritza Rodriguez, AKA             Agency No. A071-908-353
Maritza Rodriguez Lopez, AKA Ofelia
Rosas Hernandez,
                                                MEMORANDUM*
                Petitioner,

 v.

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**


Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Ofelia Rosas-Hernandez, a native and citizen of Honduras, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
appeal from an immigration judge’s (“IJ”) order denying her motion to reopen

deportation proceedings conducted in absentia. Our jurisdiction is governed by

8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, and we review de novo constitutional claims. Mohammed v. Gonzales, 400
F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      The agency did not abuse its discretion or violate due process in denying

Rosas-Hernandez’s motion to reopen to rescind her in absentia deportation order

where she failed to establish reasonable cause for her absence at her deportation

hearing. See 8 U.S.C. § 1252(b) (1990) (permitting in absentia proceedings when

an “alien has been given a reasonable opportunity to be present at a proceeding

under this section, and without reasonable cause fails or refuses to attend or remain

in attendance at such proceeding”). The record shows that Rosas-Hernandez was

personally served with a bond out notice on September 27, 1991, which listed an

inaccurate and incomplete mailing address; informed her that her hearing notice

would be sent to the address listed; and included notice of her obligation to inform

the government and the immigration court of any address correction or address

change. See Hernandez-Vivas v. INS, 23 F.3d 1557, 1559 (9th Cir. 1994) (“When

the basis of an alien’s motion to reopen is that the IJ held a deportation hearing in

absentia, the alien must establish ‘reasonable cause’ for his absence.”); Flores-


                                          2                                     16-73111
Chavez v. Ashcroft, 362 F.3d 1150, 1155 (9th Cir. 2004) (“[D]ue process requires

that aliens receive notice of their deportation hearings that is reasonably calculated

to reach them[.]”). We also reject as unsupported Rosas-Hernandez’s contention

that the agency applied an incorrect legal standard in denying her motion.

      The agency did not abuse its discretion in denying Rosas-Hernandez’s

motion to reopen to apply for relief, where she failed to file all supporting

documents and waiver forms with her adjustment of status application; she failed

to file an application for VAWA suspension of deportation, with supporting

documents; and she failed to file an application for asylum, withholding of

removal, and protection under the Convention Against Torture, with supporting

documents. See 8 C.F.R. § 1003.23(b)(3) (“Any motion to reopen for the purpose

of acting on an application for relief must be accompanied by the appropriate

application for relief and all supporting documents.”).

      To the extent Rosas-Hernandez challenges the agency’s decision not to

reopen proceedings sua sponte, we lack jurisdiction to review the agency’s

discretionary determination. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                     16-73111